Exhibit 10.2

 

FORM OF SPONSOR VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of October , 2020 by and
among (i) Alberton Acquisition Corporation, a British Virgin Islands corporation
(together with its successors, including the Successor after the Conversion (as
such terms are defined in the Merger Agreement, defined below), the
“Purchaser”), (ii) SolarMax Technology, Inc., a Nevada corporation (the
“Company”), and (iii) the undersigned stockholder (“Holder” and, together with
other stockholders who sign voting agreements of like tenor, the “Holders”) of
the Purchaser. Any capitalized term used but not defined in this Agreement will
have the meaning ascribed to such term in the Merger Agreement.

 

WHEREAS, on or about the date hereof, the Purchaser, the Company, and Alberton
Merger Subsidiary Inc., a Nevada corporation and a wholly-owned subsidiary of
the Purchaser (“Merger Sub”), entered into that certain Agreement and Plan of
Merger (as amended from time to time in accordance with the terms thereof, the
“Merger Agreement”), pursuant to which Merger Sub will merge with and into the
Company, with the Company continuing as the surviving entity (the “Merger”), and
as a result of which, among other matters, all of the issued and outstanding
capital stock of the Company as of the Effective Time shall no longer be
outstanding and shall automatically be cancelled and shall cease to exist, in
exchange for the Stockholder Merger Consideration as set forth in the Merger
Agreement, all upon the terms and subject to the conditions set forth in the
Merger Agreement and in accordance with the applicable provisions of the Nevada
Law;

 

WHEREAS, the Board of Directors of the Purchaser has (i) determined that the
Merger is fair, advisable and in the best interests of the Purchaser and its
stockholders (“Purchaser Stockholders”), (ii) approved the Merger Agreement and
the transactions contemplated thereby, including the Merger, upon the terms and
subject to the conditions set forth therein, and (iii) determined to recommend
to the Purchaser stockholders the approval and adoption of the Merger Agreement
and the transactions contemplated thereby, including the Merger;

 

WHEREAS, the Purchaser intends to file a proxy statement to seek approval of its
stockholders for the Second Extension;

 

WHEREAS, as a condition to the willingness of the Company to enter into the
Merger Agreement, and as an inducement and in consideration therefor, and the
expenses and efforts to be undertaken by the Purchaser and the Company to
consummate the Transactions, the Purchaser, the Company and the Holders desire
to enter into this Agreement in order for Holders to provide certain assurances
to the Company regarding the manner in which Holders are bound hereunder to vote
any shares of capital stock of the Purchaser which Holders beneficially own,
hold or otherwise have voting power (the “Shares”) during the period from and
including the date hereof through and including the date on which this Agreement
is terminated in accordance with its terms (the “Voting Period”) with respect to
the Merger Agreement, the Merger, the Ancillary Documents and the Transactions.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 



1

 



 

1. Covenant to Vote in Favor of Transactions and Second Extension. Holder
agrees, with respect to all of the Shares:

 

(a) during the Voting Period, at each meeting of the Purchaser Stockholders or
any class or series thereof, and in each written consent or resolutions of any
of the Purchaser Stockholders in which Holders are entitled to vote or consent,
Holders hereby unconditionally and irrevocably agrees to be present for such
meeting and vote (in person or by proxy), or consent to any action by written
consent or resolution with respect to, as applicable, the Shares (i) the
adoption and approval of the Merger Agreement and the transactions contemplated
thereby or referred to therein, including the Merger and the Conversion, by the
holders of Purchaser Common Stock in accordance with the Purchaser’s
Organizational Documents, the Companies Act, the Nevada Law and the rules and
regulations of the SEC and Nasdaq, (ii) the amendment of Article 47.4 of the
Memorandum of Association of Purchaser to change the words “upon such
consummation” to “prior to or upon such consummation”; (iii) the adoption and
approval of the Articles of Incorporation of the Purchaser upon the Conversion
(the “Interim Purchaser Charter”) in substantially the form set forth in Exhibit
B-1, (iv) the adoption and approval of the Articles of Incorporation of the
Purchaser following the consummation of the Merger (the “Amended Purchaser
Charter” in substantially the form set forth in Exhibit B-2; (v) the adoption
and approval of a new equity incentive plan in a form and substance reasonably
acceptable to the Purchaser and the Company (the “Incentive Plan”), and which
Incentive Plan will provide for awards for a number of shares of Purchaser
Common Stock equal to the sum of (x) five percent (5.0%) of the aggregate number
of shares of Purchaser Common Stock issued and outstanding immediately after the
Closing (giving effect to the Redemption and shares issued in any private
financing) and (y) such number of shares of Purchaser Common Stock as may be
issuable pursuant to the Assumed Options; (vi) approval of issuance of the
shares of Purchaser Common Stock (w) issuable to the holders of Company Common
Stock as the Merger Consideration pursuant to this Agreement, (x) issuable upon
conversion of any Company Convertible Securities outstanding at the Effective
Time or which may be issued subsequent to the Effective Time as provided in the
Merger Agreement, (y) issuable upon exercise or conversion of Purchaser
Securities issued to the Purchaser’s public shareholders in connection with the
First and Second Extensions, and (z) issued or issuable in one or more private
placements subsequent to the date of this Agreement, including shares issuable
upon convertible securities issued in connection with such private placements;
(vii) the election of the Purchaser’s Board to serve upon completion of the
Merger; (viii) the approval to extend the deadline for the Purchaser to
consummate its initial Business Combination beyond the Initial Extension (the
“Second Extension”) to a date no earlier than April 26, 2021 (or such earlier
date as the Company and the Purchaser may otherwise agree, and which may be
structured as multiple monthly or other periodic extensions at the election of
the Purchaser), and (viii) any other matters submitted to the Purchaser’s
stockholders in connection with the Merger (the approvals described in foregoing
clauses (i) through (ix), collectively, the “Purchaser Stockholder Approval
Matters”), and (ix) the adjournment of the Purchaser Special Meeting, if
necessary or desirable in the reasonable determination of Purchaser;

  

(b) to execute and deliver all related documentation and take such other action
in support of the Merger, the Merger Agreement, any Ancillary Documents and any
of the transactions as shall reasonably be requested by the Company or the
Purchaser in order to carry out the terms and provision of this Section 1,
including, without limitation, (i) any actions by written consent of the
Purchaser Stockholders presented to Holders with respect to the matters
in Section 1(a), and (ii) any applicable Ancillary Documents, and any consent,
waiver, governmental filing, and any similar or related documents;

 

(c) not to deposit, and to cause their Affiliates not to deposit, except as
provided in this Agreement, any Shares owned by Holders or their Affiliates in a
voting trust or subject any Shares to any arrangement or agreement with respect
to the voting of such Shares, unless specifically requested to do so by the
Company and the Purchaser in connection with the Merger Agreement, the Ancillary
Documents and any of the Transactions; and

 



2

 



 

(d) except as contemplated by the Merger Agreement or the Ancillary Documents,
make, or in any manner participate in, directly or indirectly, a “solicitation”
of “proxies” or consents (as such terms are used in the rules of the SEC) or
powers of attorney or similar rights to vote, or seek to advise or influence any
Person with respect to the voting of, any shares of the Purchaser capital stock
in connection with any vote or other action with respect to the Transactions,
other than to recommend that stockholders of the Purchaser vote in favor of
adoption of the Merger Agreement and the Transactions and any other proposal the
approval of which is a condition to the obligations of the parties under the
Merger Agreement (and any actions required in furtherance thereof and otherwise
as expressly provided by Section 1 of this Agreement).

 

2. Grant of Proxy. Holder, with respect to all of the Shares, hereby irrevocably
grants to, and appoints, the Company and any designee of the Company (determined
in the Company’s sole discretion) as Holder’s attorney-in-fact and proxy, with
full power of substitution and resubstitution, for and in Holder’s name, to
vote, or cause to be voted (including by proxy or written consent, if
applicable) any Shares owned (whether beneficially or of record) by Holder. The
proxy granted by Holder pursuant to this Section 2 is irrevocable and is granted
in consideration of the Company entering into this Agreement and the Merger
Agreement and incurring certain related fees and expenses. Holder hereby affirms
that such irrevocable proxy is coupled with an interest by reason of the Merger
Agreement and, except upon the termination of this Agreement in accordance
with Section 5(a), is intended to be irrevocable. Holder agrees, until this
Agreement is terminated in accordance with Section 5(a), to vote its Shares in
accordance with Section 1 above.

 

3. Other Covenants.

 

(a) No Transfers. Holder agrees that during the Voting Period it shall not, and
shall cause its Affiliates not to, without the Company’s prior written consent,
(A) offer for sale, sell (including short sales), transfer, tender, pledge,
encumber, assign or otherwise dispose of (including by gift) (collectively, a
“Transfer”), or enter into any contract, option, derivative, hedging or other
agreement or arrangement or understanding (including any profit-sharing
arrangement) with respect to, or consent to, a Transfer of, any or all of the
Shares; (B) grant any proxies or powers of attorney with respect to any or all
of the Shares; (C) permit to exist any lien of any nature whatsoever (other than
those imposed by this Agreement, applicable securities Laws or the Purchaser’s
Organizational Documents, as in effect on the date hereof) with respect to any
or all of the Shares; or (D) take any action that would have the effect of
preventing, impeding, interfering with or adversely affecting Holder’s ability
to perform its obligations under this Agreement. The Purchaser hereby agrees
that it shall not permit any Transfer of the Shares in violation of this
Agreement. Holder agrees with, and covenants to, the Company that Holder shall
not request that the Purchaser register the Transfer (book-entry or otherwise)
of any certificate or uncertificated interest representing any Shares during the
term of this Agreement without the prior written consent of the Company, and the
Purchaser hereby agrees that it shall not effect any such Transfer.

  

(b) Permitted Transfers. Section 3(a) shall not prohibit a Transfer of Shares by
Holder (i) to any family member or trust for the benefit of any family member,
(ii) to any stockholder, member or partner of Holder, if an entity, (iii) to any
Affiliate of Holder, or (iv) to any person or entity if and to the extent
required by any non-consensual Order, by divorce decree or by will, intestacy or
other similar Applicable Law, so long as, in the case of the foregoing clauses
(i), (ii), (iii) and (iv), the assignee or transferee agrees to be bound by the
terms of this Agreement and executes and delivers to the parties hereto a
written consent and joinder memorializing such agreement in form an substance
satisfactory to the Company. During the term of this Agreement, the Purchaser
will not register or otherwise recognize the transfer (book-entry or otherwise)
of any Shares or any certificate or uncertificated interest representing any of
Holder’s Shares, except as permitted by, and in accordance with, this Section
3(b).

 



3

 



 

(c) Changes to Shares. In the event of a stock dividend or distribution, or any
change in the shares of capital stock of the Purchaser by reason of any stock
dividend or distribution, stock split, recapitalization, combination,
conversion, exchange of shares or the like, including the Conversion, the term
“Shares” shall be deemed to refer to and include the Shares as well as all such
stock dividends and distributions and any securities into which or for which any
or all of the Shares may be changed or exchanged or which are received in such
transaction. Holder agrees during the Voting Period to notify the Purchaser and
the Company promptly in writing of the number and type of any additional Shares
acquired by Holder, if any, after the date hereof.

 

(d) Registration Statement. During the Voting Period, Holder agrees to provide
to the Purchaser, the Company and their respective Representatives any
information regarding Holder or the Shares that is reasonably requested by the
Purchaser, the Company or their respective Representatives for inclusion in the
Registration Statement.

 

(e) Publicity. Holder shall not issue any press release or otherwise make any
public statements with respect to the Transactions or the transactions
contemplated herein without the prior written approval of the Company and the
Purchaser. Holder hereby authorizes the Company and the Purchaser to publish and
disclose in any announcement or disclosure required by the SEC, Nasdaq or the
Registration Statement (including all documents and schedules filed with the SEC
in connection with the foregoing), Holder’s identity and ownership of the Shares
and the nature of Holders’ commitments and agreements under this Agreement, the
Merger Agreement and any other Ancillary Documents and, if Holder is an entity,
the individual(s) who have the sole or joint power to vote or dispose of the
Shares.

 

4. Representations and Warranties of Holder. Holder hereby represents and
warrants to the Purchaser and the Company as follows:

 

(a) Binding Agreement. Holder (i) if a natural person, is of legal age to
execute this Agreement and is legally competent to do so and (ii) if not natural
persons, is (A) a corporation, limited liability company, company or
partnership, trust or other entity duly organized and validly existing under the
laws of the jurisdiction of its organization and (B) has all necessary power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. If Holder is
not a natural person, the execution and delivery of this Agreement, the
performance of its obligations hereunder and the consummation of the
transactions contemplated hereby by Holder have been duly authorized by all
necessary corporate, limited liability, partnership action or other entity on
the part of Holder, as applicable, under its governing instruments and
applicable law. This Agreement, assuming due authorization, execution and
delivery hereof by the other parties hereto, constitutes a legal, valid and
binding obligation of Holders, enforceable against Holders in accordance with
its terms (except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws of general applicability relating to or affecting creditor’s rights, and to
general equitable principles). Holder understands and acknowledges that the
Company is entering into the Merger Agreement in reliance upon the execution and
delivery of this Agreement by Holder and the performance by Holder of this
Agreement in accordance with its terms.

 

(b) Ownership of Shares. As of the date hereof, Holder has beneficial ownership
over the type and number of the Shares set forth under Holder’s name on the
signature page hereto, is the lawful owner of such Shares, has the sole power to
vote or cause to be voted such Shares, and has good and valid title to such
Shares, free and clear of any and all pledges, mortgages, encumbrances, charges,
proxies, voting agreements, liens, adverse claims, options, security interests
and demands of any nature or kind whatsoever, other than those imposed by this
Agreement, applicable securities Laws or the Purchaser’s Organizational
Documents, as in effect on the date hereof. There are no claims for finder’s
fees or brokerage commission or other like payments in connection with this
Agreement or the transactions contemplated hereby payable by Holder pursuant to
arrangements made by Holder. Except for the Shares set forth under Holder’s name
on the signature page hereto and the Holder’s Purchaser Private Warrants, as of
the date of this Agreement, Holder is not the beneficial owner or record holder
of any: (i) equity securities of the Purchaser, (ii) securities of the Purchaser
having the right to vote on any matters on which the holders of equity
securities of the Purchaser may vote or which are convertible into or
exchangeable for, at any time, equity securities of the Purchaser or (iii)
options, warrants or other rights to acquire from the Purchaser any equity
securities or securities convertible into or exchangeable for equity securities
of the Purchaser.

 



4

 



 

(c) No Conflicts. No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by Holder, the performance of
its obligations hereunder or the consummation by it of the transactions
contemplated hereby. None of the execution and delivery of this Agreement by
Holder, the performance of its obligations hereunder or the consummation by it
of the transactions contemplated hereby shall (i) conflict with or result in any
breach of the certificate of incorporation, bylaws, operating agreement,
partnership agreement, trust agreement or other comparable organizational
documents of Holder, if applicable, (ii) result in, or give rise to, a violation
or breach of or a default under any of the terms of any Contract or obligation
to which Holder is a party or by which Holder or any of the Shares or its other
assets may be bound, or (iii) violate any applicable Law or Order, except for
any of the foregoing in clauses (i) through (iii) as would not reasonably be
expected to impair Holder’s ability to perform its obligations under this
Agreement in any material respect.

 

(d) No Inconsistent Agreements. Holder hereby covenants and agrees that, except
for this Agreement, Holder (i) has not entered into, nor will enter into at any
time while this Agreement remains in effect, any voting agreement or voting
trust with respect to the Shares inconsistent with Holder’s obligations pursuant
to this Agreement, (ii) have not granted, nor will grant at any time while this
Agreement remains in effect, a proxy, a consent or power of attorney with
respect to the Shares and (iii) has not entered into any agreement or knowingly
taken any action (nor will enter into any agreement or knowingly take any
action) that would make any representation or warranty of Holder contained
herein untrue or incorrect in any material respect or have the effect of
preventing Holder from performing any of its material obligations under this
Agreement. Notwithstanding anything to the contrary contained in this Agreement,
the Purchaser and the Company hereby acknowledge that the Shares are subject to
certain transfer restrictions and voting obligations (consistent with the
obligations under this Agreement) under the letter agreement, dated October 23,
2018 (the “Insider Letter”), between the Sponsors and the Purchaser.

 

5. Miscellaneous.

 

(a) Termination. Notwithstanding anything to the contrary contained herein, this
Agreement shall automatically terminate, and none of the Purchaser, the Company
or Holder shall have any rights or obligations hereunder, upon the earliest to
occur of (i) the mutual written consent of the Purchaser, the Company, Holder
and the other Holders, (ii) the Effective Time (following the performance of the
obligations of the parties hereunder required to be performed at or prior to the
Effective Time), and (iii) the date of termination of the Merger Agreement in
accordance with its terms. The termination of this Agreement shall not prevent
any party hereunder from seeking any remedies (at law or in equity) against
another party hereto or relieve such party from liability for such party’s
breach of any terms of this Agreement. Notwithstanding anything to the contrary
herein, the provisions of this Section 5(a) shall survive the termination of
this Agreement. 

 

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be assigned, transferred or
delegated by Holder at any time without the prior written consent of the
Purchaser and the Company, and any purported assignment, transfer or delegation
without such consent shall be null and void ab initio.

 



5

 



 

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person that is not a party hereto or thereto or a successor or
permitted assign of such a party.

 

(d) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any appellate courts thereof) (the
“Specified Courts”). Each party hereto hereby (i) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto and (ii) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth or referred to in Section 5(h). Nothing in
this Section 5(d) shall affect the right of any party to serve legal process in
any other manner permitted by applicable law.

 

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 5(e).

 

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or.” The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 



6

 



 

(g) Capacity as a Purchaser Stockholder. Holder is signing this Agreement solely
in Holder’s capacity as a stockholder of the Purchaser, and not in Holder’s
capacity as a director, officer or employee of the Purchaser. Notwithstanding
anything herein to the contrary, nothing herein shall in any way restrict a
director or officer of the Purchaser in the exercise of his or her fiduciary
duties as a director or officer of the Purchaser or prevent or be construed to
create any obligation on the part of any director or officer of the Purchaser
from taking any action in his or her capacity as such director or officer.

 

(h) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by electronic means, with affirmative confirmation of
receipt, (iii) one Business Day after being sent, if sent by reputable,
nationally recognized overnight courier service or (iv) three (3) Business Days
after being mailed, if sent by registered or certified mail, pre-paid and return
receipt requested, in each case to the applicable party at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

 

If to the Purchaser to:

Alberton Acquisition Corporation

Room 1001, 10/F, Capital Center

151 Gloucester Road, Wanchai, Hong Kong

Attn: Guan Wang, Chief Executive Officer

Telephone No.: +852 2117 1621

Email: kevinliu@albertoncorp.com

 

 

with a copy (which will not constitute notice) to:

Hunter Taubman Fischer & Li LLC

800 Third Avenue, Suite 2800

New York, NY 10023

Attn: Arila Zhou, Esq.

Telephone No.: (212) 530-2232

Email: azhou@htflawyers.com

 

 

If to the Company, to:

SolarMax Technology, Inc.

3080 12th Street

Riverside, California 92507

Attn: David Hsu, CEO

Email: DavidH@solarmaxtech.com

 

with a copy (which will not constitute notice) to:

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attn: Asher S. Levitsky PC.

Telephone No.: (646) 895-7152

Email: alevitsky@egsllp.com

 



If to Holder, to: the address set forth under Holder’s name on the signature
page hereto, with a copy (which will not constitute notice) to, if not the party
sending the notice, each of the Company and the Purchaser (and each of their
copies for notices hereunder).

 

(i) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Purchaser, the Company and the Holders in the case of an
amendment and by the party granting the waiver in the case of a waiver. No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision.

 

(j) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 



7

 



 

(k) Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and the Company and
the Purchaser will have not adequate remedy at law, and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by Holder in accordance with their specific terms or were
otherwise breached. Accordingly, the Company and the Purchaser shall be entitled
to an injunction or restraining order or other equitable relief to prevent
breaches of this Agreement by Holder and to enforce specifically the terms and
provisions of this Agreement, without the requirement to post any bond or other
security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such party may be entitled under
this Agreement, at law or in equity.

 

(l) Expenses. Each party shall be responsible for its own fees and expenses
(including the fees and expenses of investment bankers, accountants and counsel)
in connection with the entering into of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby; provided, that in the event of any Action arising out of or relating to
this Agreement, the non-prevailing party in any such Action will pay its own
expenses and the reasonable documented out-of-pocket expenses, including
reasonable attorneys’ fees and costs, reasonably incurred by the prevailing
party. 

 

(m) No Partnership, Agency or Joint Venture. This Agreement is intended to
create a contractual relationship among Holders, the Company and the Purchaser,
and is not intended to create, and does not create, any agency, partnership,
joint venture or any like relationship among the parties hereto or among any
other Purchaser shareholders entering into voting agreements with the Company or
the Purchaser. Holder has acted independently regarding its decision to enter
into this Agreement. Nothing contained in this Agreement shall be deemed to vest
in the Company or the Purchaser any direct or indirect ownership or incidence of
ownership of or with respect to any Shares.

 

(n) Further Assurances. From time to time, at another party’s request and
without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

(o) Entire Agreement. This Agreement (together with the Merger Agreement to the
extent referred to herein) constitutes the full and entire understanding and
agreement among the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties is expressly canceled; provided, that, for the avoidance of
doubt, the foregoing shall not affect the rights and obligations of the parties
under the Merger Agreement or any Ancillary Document or the Insider Letter.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of the Purchaser or the Company or any of the obligations of
Holder under any other agreement between Holder and the Purchaser or the Company
or any certificate or instrument executed by Holder in favor of the Purchaser or
the Company, and nothing in any other agreement, certificate or instrument shall
limit any of the rights or remedies of the Purchaser or the Company or any of
the obligations of Holder under this Agreement.

 

(p) Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile or electronic signature or by email in portable document format in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

8

 



 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  The Purchaser:       ALBERTON ACQUISITION CORPORATION         By:     Name:
Guan Wang   Title: CEO and Chairwoman         The Company:       SOLARMAX
TECHNOLOGY, INC.         By:     Name: David Hsu   Title: CEO

 

Holder:

 

Name of Holder: _____________



 

By:                                                                       



 

Number of Shares:

 

_________ shares of Purchaser Common Stock

 

Address for Notice:

 

Address:          ___________________________________

 

                                                           

 

                                                                                        

 

Facsimile
No.:                                                                                  
Telephone
No.:                                                                               
Email:                                                                                               :



 

{Signature Page to Sponsor Voting Agreement}

 

 

9



 

 